Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.123 Page 1 of 21




                           EXHIBIT A
                 to Declaration of Katrina Anthony in Support of
              Defendant Speedy Cash’s Motion to Compel Arbitration
                             and to Stay Proceedings
  Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.124 Page 2 of 21




Redacted



                                             Redacted


                                                 Redacted
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.125 Page 3 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.126 Page 4 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.127 Page 5 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.128 Page 6 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.129 Page 7 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.130 Page 8 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.131 Page 9 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.132 Page 10 of 21




                            EXHIBIT B
                 to Declaration of Katrina Anthony in Support of
              Defendant Speedy Cash’s Motion to Compel Arbitration
                             and to Stay Proceedings
  Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.133 Page 11 of 21




Redacted
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.134 Page 12 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.135 Page 13 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.136 Page 14 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.137 Page 15 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.138 Page 16 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.139 Page 17 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.140 Page 18 of 21




                            EXHIBIT C
                 to Declaration of Katrina Anthony in Support of
              Defendant Speedy Cash’s Motion to Compel Arbitration
                             and to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.141 Page 19 of 21
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.142 Page 20 of 21




                            EXHIBIT D
                 to Declaration of Katrina Anthony in Support of
              Defendant Speedy Cash’s Motion to Compel Arbitration
                             and to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 18-3 Filed 10/30/18 PageID.143 Page 21 of 21
